J-S13001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

F.M.,                                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellant

                       v.

G.M.,

                             Appellee                 No. 1603 EDA 2016


                      Appeal from the Order April 27, 2016
              In the Court of Common Pleas of Philadelphia County
                       Family Court at No(s): 1601V7294


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED MARCH 16, 2017

        F.M. (Appellant) appeals pro se from the April 27, 2016 order that

denied his protection from abuse petition and vacated the temporary

protection from abuse order that had previously been entered. We affirm.

        An extensive recitation of the underlying facts and procedural history

of this case is not necessary to our disposition here. Essentially, Appellant

claimed rights to the family home as executor of his mother’s estate and

sought the eviction of his 75-year-old father, G.M. (Appellee), in order to

acquire exclusive possession of the property.        To accomplish this goal,

Appellant filed a protection from abuse (PFA) petition against his father on

January 20, 2016.           An ex parte hearing resulted in the issuance of a

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13001-17



temporary PFA order, directing “Appellee not to abuse, threaten, stalk or

harass Appellant; order[ing] Appellee to have no contact with the Appellant;

and evict[ing] and exclud[ing] [Appellee] from” the property “that Appellant

alleged was his residence.” Trial Court Opinion (TCO), 10/21/16, at 1.

      Although a number of continuances occurred at Appellant’s request, a

limited hearing resulted in the deletion of the eviction and no-contact

provisions of the original temporary order. Then, after receiving testimony

at a hearing at which both parties were represented by counsel, the court

issued its ruling denying Appellant’s PFA petition and vacating the temporary

order. Appellant filed a timely appeal on May 26, 2016. Subsequently, on

June 9, 2016, the trial court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).         The order

stated in its entirety that:

      Appellant, [F.M.], shall file of record, and serve on the trial judge
      a concise statement or errors complained of on appeal within
      twenty[-]one (21) days hereof, pursuant to Pa.R.A.P. 1925(b).

      The statement shall be filed with the clerk of family court, 1501
      Arch Street, 11th Floor, Philadelphia, PA 19102. In addition, the
      statement shall be timely served upon the chambers of Judge
      Christopher Mallios, 1501 Arch Street, Suite 1422, Philadelphia
      PA 19102.

      Filing of record and service of the statement on the judge shall
      be in person or by mail as provided in Pa.R.A.P. 121(a).

      Any issue not properly included in the statement timely filed and
      served shall be deemed waived.

Rule 1925(b) Order, 6/9/16.



                                      -2-
J-S13001-17



      Appellant did not file a Rule 1925(b) statement, which prompted the

trial court to suggest in its Rule 1925(a) opinion that Appellant’s appeal

should be dismissed. Specifically, the court stated:

            Appellant failed to comply with this Court's June 9, 2016,
      Order directing him to file a Concise Statement of Errors
      Complained of on Appeal in accordance with … Rule 1925(b),
      therefore this Appeal should be dismissed without further
      consideration.

             “The purpose of Rule 1925 is to narrow the focus of an
      appeal to those issues which the appellant wishes to raise on
      appeal.” Mahonski v. Engel, 2016 Pa. Super. 172 (Pa. Super.
      Aug. 8, 2016). The Rule, “facilitate[s] appellate review by
      requiring the trial court to supplement the record with an opinion
      addressing the merits of the issues raised in the appeal.” Com.
      v. Stilley, 689 A.2d 242, 247 (Pa. Super. 1997). “Failure to file
      a timely 1925(b) statement renders no issue preserved for
      appellate review.” Com. v. Overby, 744 A.2d 797, 797 (Pa.
      Super. 2000).

            This Court timely directed Appellant to file a statement in
      accordance with Rule 1925(b) and he did not comply with that
      Order. With no specific allegations of error to address, this Court
      is not able to address any specific issues or explain its reasoning
      for the ruling beyond those which appear in the record. The
      instant appeal should be dismissed due to Appellant's failure to
      comply with the Rules of Appellate Procedure.

TCO at 5-6.

      We agree with the trial court, and reiterate that based upon

Appellant’s failure to file a Rule 1925(b) statement, no issue has been

preserved for appellate review, i.e., Appellant has waived all issues.      See

Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement and/or not

raised in accordance with the provision of this paragraph (b)(4) are

waived.”).

                                     -3-
J-S13001-17



     As explained above, the trial court issued an order that required

Appellant to submit a Rule 1925(b) statement and Appellant failed to

respond.   When a trial court orders an appellant to file a Rule 1925(b)

statement, the appellant must comply in a timely manner. Commonwealth

v. Castillo, 888 A.2d 775, 780 (Pa. 2005). A failure to comply will result in

waiver of all issues.   Id.; see also Greater Erie Indus. Dev. Corp. v.

Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa. Super. 2014).          Here,

Appellant failed to submit a Rule 1925(b) statement; thus, we conclude that

any issues he wished to raise on appeal have been waived.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2017




                                    -4-